DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “retinal optical coherence image data” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 are rejected based upon the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 10 is directed to a method comprising the steps of receiving and determining which is similar to the abstract idea of method of administrating a predefined dose of a drug, measuring the result, and determining whether to increase or decrease the dose (Mayo, 566 U.S. 66 (2012)) or the abstract idea of method of testing a system to determine whether the system condition is normal or abnormal (In re Grams, 888 F.2d 835 (1989)). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements would be routinely used by those of ordinary skill in the art in order to determine one or more retinal paths. Claims 11-13 are rejected upon the rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
s 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knighton et al. (US Patent Publication 2006/0119858).
Regarding claims 1-9, Knighton (Claims | and 17; paragraph [0038]) discloses a method comprising receiving optical coherence image data and assessing functional glaucoma damage from retinal optical coherence image data.

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al. (US Patent Publication 2008/0309881).
Regarding claims 10-13, Huang (Paragraphs [0038], [0047], [0053]-[0055], [0058], [0073], [0081], [0102], [(0104]) discloses a method comprising receiving retinal optical coherence image data and determining one or more retinal paths corresponding to Retinal Ganglion Cell Axonal Complexes (RGC-AC) using the image data.

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACK DINH/
Primary Examiner, Art Unit 2872
09/30/21